CONKLIN-ZONNE-LOOMIS CO., PETITIONER, v. COMMISSIONER OF INTERNAL REVENUE, RESPONDENT.Conklin-Zonne-Loomis Co. v. CommissionerDocket Nos. 7223, 13461.United States Board of Tax Appeals6 B.T.A. 795; 1927 BTA LEXIS 3399; April 13, 1927, Promulgated *3399  1.  During the taxable years petitioner owned substantial amounts of stocks and bonds of other corporations and received material portions of its income therefrom.  Held, that it is not entitled to personal service classification.  2.  Held, that respondent correctly excluded certain amounts representing investments in domestic stocks from the computation of the petitioner's invested capital.  H. A. Mihills, C.P.A., for the petitioner.  J. Arthur Adams, Esq., for the respondent.  LANSDON *795  The Commissioner has asserted deficiencies for the fiscal years ended April 30, 1920, and April 30, 1921, and for the fiscal period which terminated at December 31, 1921, in the respective amounts of $9,047.73, $5,930.92, and $3,935.03, or a total of $18,913.68.  The principal issue to be determined is whether the petitioner was entitled to classification as a personal service corporation during the taxable years and taxable period involved.  If the Board finds against personal service classification, the petitioner then contends that certain stocks owned by it during the entire time involved should be included in the computation of its invested*3400  capital for profits tax purposes.  It was agreed that the two cases should be consolidated for hearing and decision.  FINDINGS OF FACT.  The petitioner is a Minnesota corporation, with its principal office at Minneapolis.  During the time involved in this proceeding *796  its principal business was the management, as agents, for owners of certain office and retail store buildings located in Minneapolis.  Its operations consisted in the renting of such buildings, collection of rents, payments of taxes, arranging and paying for insurance, and all other operating expenses, and in the employment of the personnel required for the operation of buildings under its management.  For these services it received a commission of approximately 5 per cent on the gross rentals collected.  During the fiscal year ended April 30, 1921, it purchased coal for the owners of the buildings and received a commission of 5 cents per ton on such purchases.  The petitioner also had some income from dividends, commissions on loans, and for rental of space in its offices, and from making appraisals of real estate.  During the taxable years, the officers of the petitioner and their stockholdings were*3401  J. F. Conklin, president, 1 share; A. E. Zonne, vice president, 124 shares; and, G. B. Loomis, secretary, 41 shares.  No other stock was outstanding.  Zonne and Loomis devoted practically all their time to the business.  Conklin's activities were nominal.  The business of the petitioner was secured by advertising in newspapers, by the circulation of printed matter among prospective clients, and by personal solicitation by the officers.  None of the employees took any part in acquiring new business.  The only equipment used consisted of office furniture, fixtures, and supplies.  The employees of the petitioner, their positions, and the salaries paid during the taxable years, were as follows: Name.Position.1920.1921.1922Mabel O. MarshCashier and stenographer$1,400$1,600$1,700I. M. DickensonBookkeeper1,8002,3002,400Bertha KnobleAssistant bookkeeper1,0001,2001,500P. E. LetzingerRentals and collections1,800Harriett WebsterTelephone operator750John OlsenPurchasing and rentals1,6001,8002,000E. H. ConklinRentals and collections1,0001,2001,500LeRoy JohnsonErrand boy9001,0001,300Miss CalliganTelephone operator1,1201,200Dell MillsErrand boy450*3402  Rents of buildings managed by the petitioner were payable monthly in advance.  Collections were always made before the end of the month, and settlements were made with clients between the tenth and fifteenth of the succeeding month.  There was always sufficient money to pay all operating expenses, and to settle with clients without the use of either invested or borrowed capital.  The petitioner owned substantial amounts of the stocks of various other Minnesota corporations, and received dividends therefrom, in *797  the several taxable years, in the respective amounts of $8,649.96, $6,203.76, and $4,127.46.  Such investments totaled $39,760, $41,495, and $39,110, for the respective taxable years.  It also owned and received income from a relatively small investment in Liberty bonds.  The parties agree that the income and deductions therefrom of the petitioner for the taxable years were as follows: Income and deductions, fiscal year ending April 30, 1920.Income:Sales and loans business$19,011.16Rental business44,357.72Interest on obligations, United States819.17Interest from bank balances, etc267.08Interest from bonds468.08Rentals1,339.98Dividends8,649.9674,913.15Deductions:Compensation to nonstockholders$10,280.11Interest paid286.33Advertising820.64Compensation - stockholders13,600.00Rent paid3,200.00Depreciation215.54Other deductions7,975.2436,377.86Net income reported38,535.29Adjustments to find taxable income:Deductions -Dividends$8,649.96Liberty bond interest693.01Adjustment to book profit88.569,431.53Income on which tax is computed29,103.76Income and deductions, fiscal year ending April 30, 1921.Income:Sales and loans business$629.00Rental business49,467.44Interest - bank balances, etc442.85Interest on bonds240.00Interest on boligations, United States1,013.82Dividends6,203.76Income on coal sales1,551.4359,548.30Deductions:Compensation to nonstockholders$10,581.42Interest paid150.00Advertising803.95Compensation - stockholders9,050.00Exchange74.87Rent and light3,060.00Depreciation193.99Other deductions6,237.09$30,151.32Income reported29,396.98Adjustment to find taxable income:Deductions -Dividends$6,203.76Interest, Liberty bonds1,013.82$7,217.58Total22,179.40Additions -Taxable Liberty bond interest190.00Taxable net income22,369.40Income and deductions, fiscal year ending April 30, 1922.Income:Sales and loans business$720.00Rental business54,709.36Interest earned352.30Dividends4,127.46Liberty bond interest955.1460,864.26Deductions:Compensation to nonstockholders$12,635.00Advertising1,817.92Compensation, stockholders9,400.00Exchange66.58Rent and light3,085.00Depreciation180.57Other deductions6,182.4133,367.4827,496.79Adjustment to find taxable income:Deductions -Dividends$4,127.46Liberty bond interest955.145,082.6022,414.18Additions -Taxable Liberty bond interest190.00Taxable net income22,604.18*3403 *799  The parties agree that the balance sheets of the petitioner for the years involved herein were as follows: Balance sheets.Apr. 30, 1919.Apr. 30, 1920.Apr. 30, 1921.Apr. 30, 1922.ASSETS.Cash$1,688.76$1,981.43$7,397.01$7,753.18Accounts receivable24,941.5637,138.7928,241.7738,923.66Notes receivable490.00250.00250.0060.00Contingent fund0033.8341.15Corporate bonds3,691.253,591.253,591.253,591.25Furniture and fixtures2,059.231,939.941,745.951,625.18Mortgages680.00680.00480.00480.00Accounts receivable (Conklin-Zonne-Harrison Agency, Inc., loan)8,125.003,000.003,000.003,000.00Liberty bonds19,100.0021,550.0021,550.0021,550.00Manager's fund000300.00Cash value life insurance825.003,545.004,885.006,165.00Corporate stock39,760.0041,495.0039,110.0039,110.00101,360.80115,171.41110,284.81122,599.42LIABILITIES.Accounts payable53,927.1661,543.1856,354.6168,613.35Notes payable2,500.00000Accounts payable, special13,400.0013,400.0013,400.0011,400.00A. E. Zonne, trustee6,000.008,000.0010,000.0012,000.00Capital stock16,600.0016,600.0016,600.0016,600.00Surplus8,933.6415,628.2313,930.2013,986.07101,360.80115,171.41110,284.81122,599.42*3404  OPINION.  LANSDON: The record of this proceeding discloses that a material part of the petitioner's income for each of the taxable years, and the taxable period in question, resulted from dividends received from investment of capital in stocks and bonds.  We are of the opinion, therefore, that the petitioner is not entitled to personal service classification in any of the years as to which deficiencies are asserted by the respondent.  The petitioner argues that the investments of securities should be regarded as belonging individually to the stockholders of a personal service corporation, and in proportion to their stockholdings and that income therefrom in no way resulted from its business activities.  In the case of , the court said: Any corporation claiming to be a personal service corporation must bring itself fairly within the requirements of such an organization, as provided by law.  Every corporation has full control of its own activities.  It knows what the requirements of a personal service corporation are.  It may comply therewith and easily keep within the limits thereof if it so choose, or it may not*3405  if it otherwise prefers.  If it does not fairly observe and keep within the requirements of the law, it should not claim the benefits which the law confers.  To nearly comply with the law, or to come within hailing distance thereof, is not enough.  *800  It was within the power of this petitioner to distribute in kind or cash its surplus funds invested in income-bearing securities.  It elected not to do so, and, as a consequence, the income so realized can only be regarded as income of the corporation from the use of capital.  See . As an alternative contention the petitioner argues that the amount of its surplus invested in stock of other corporations should be included in its invested capital for excess-profits tax purposes.  The evidence disclosed that, in computing the petitioner's net income, the Commissioner gave full effect to the provisions of section 234(a)(6) of the Revenue Act of 1918, and the corresponding provisions of the Act of 1921.  In the determination of the deficiencies here in question, no part of the income derived from investments in the stock of domestic corporations has been included in*3406  the petitioner's net taxable income.  Such investments, therefore, are inadmissible assets in the computation of statutory invested capital.  On the alternative contention we, therefore, approve the determination of the Commissioner.  ; . Judgment will be entered for the respondent.